

116 S2881 IS: 5G Spectrum Act of 2019
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2881IN THE SENATE OF THE UNITED STATESNovember 18, 2019Mr. Wicker (for himself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to make not less than 280 megahertz of spectrum
			 available for terrestrial use, and for other purposes.
	
 1.Short titleThis Act may be cited as the 5G Spectrum Act of 2019. 2.DefinitionsIn this Act:
 (1)CommissionThe term Commission means the Federal Communications Commission. (2)Covered bandThe term covered band means the band of frequencies between 3700 megahertz and 4200 megahertz, inclusive.
 (3)Gross proceedsThe term gross proceeds means cash proceeds before compensation or relocation (as described in section 3(b)). 3.Making 280 megahertz available (a)AuctionNot later than December 31, 2020, the Commission shall initiate a system of competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), without regard to paragraph (15) of that section, to make available for terrestrial use not less than 280 megahertz of spectrum, exclusive of guard bands, from the covered band.
 (b)RecoveryNot later than December 31, 2022, the Commission shall recover the gross proceeds attributable to the auction conducted under subsection (a), less the cost of—
 (1)relocation of incumbent licensed or registered receive-only earth station operators operating in the covered band; and
 (2)relocation and compensation of— (A)licensees of spectrum in the covered band; or
 (B)grantees of market access rights in the contiguous United States to spectrum in the covered band. (c)Treatment of revenuesNotwithstanding section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), of the gross proceeds attributable to the auction conducted under subsection (a) of this section, the Commission—
 (1)shall deposit not less than 50 percent in the Treasury in accordance with chapter 33 of title 31, United States Code; and
 (2)notwithstanding section 3302 of title 31, United States Code, may transfer a portion of the gross proceeds remaining after compliance with paragraph (1) of this subsection to licensees or grantees of market access rights that relinquish their rights to use spectrum in the covered band for purposes of subsection (a) of this section.